  Case 1:14-cv-01485-GAM Document 379 Filed 02/21/20 Page 1 of 2 PageID #: 8910

                            EMERY CELLI BRINCKERHOFF & ABADY LLP
RICHARD D. EMERY                                                                                  D IANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D . BRINCKERHOFF                              ATTORNEYS AT LAW                              ALISON FRICK
JONATHAN S. ABADY                         600 FIFTH A VENUE AT ROCKEFELLER CENTER                DA YID LEBOWITZ
EARLS. WARD                                               I Orn FLOOR                            DOUGLAS E. LIEB
lLANN M . MAAZEL                                NEW YORK, NEW YORK 10020                        ALANNA KAUFMAN
HAL R . LIEBERMAN                                                                               EMMA L. FREEMAN
DANIEL J. KORN STEIN                                TEL: (212) 763-5000                            DA YID BERMAN
0. ANDREW F. WILSON                                 FAX: (212) 763-500 I                          HARVEY PRAGER
ELIZABETH S. SAYLOR                                  www.ecbalaw.com                             SCOUT KATOVICH
KA THERINE ROSENFELD                                                                              NICK BOURLAND
DEBRA L. GREENBERGER                                                                          ANDREW K. JONDAHL
ZoESALZMAN
SAM SHAPIRO




                                                                   February 21, 2020


       VIA E-FILING

       Hon. Gerald A. McHugh
       United States District Court
       Eastern District of Pennsylvania
       601 Market Street
       Philadelphia, PA 19106

                             Re: Gigi Jordan v. Raymond A. Mirra, Jr.
                                 C.A. No. 1: 14-cv-01485-GAM

       Dear Judge McHugh:

               I write to clarify issues raised regarding Plaintiffs proposed third amended scheduling
       order in light of the scheduling issues raised in Defendant's February 19 letter regarding the
       mediation teleconference with Judge Burke. (DJ. 378).

              At the teleconference, Judge Burke decided (and the parties agreed) that after expert
       discovery is scheduled, a second mediation teleconference with Judge Burke would be arranged.
       The parties' respective proposed third amended scheduling orders disagree whether an additional
       45-days to complete certain fact discovery should be permitted. (DJ. 371-373, 375-76). Plaintiff
       asked for those 45-days, Defendant said no additional fact discovery should be allowed (even
       though Defendant raised his own new requests for documents from Plaintiff, including meeting
       and conferring about them as recently as February 5).

               We propose a compromise. Plaintiff could waive her request for the additional 45-days -
       voiding this aspect of the parties' disagreement about scheduling - if she is permitted to amend
       the rider to a subpoena issued to Morris J. Cohen & Company P.C., the parties' and companies '
       tax preparer through at least the Separation and Distribution Agreement. No other fact discove1y
       (or time to accomplish it) would then be necessa1y.


       1
        That subpoena was deemed served and effective in this action by the Court's First Amended
       Scheduling Order. (DJ. 209 at 3(b)(iii)).


0040)150
Case 1:14-cv-01485-GAM Document 379 Filed 02/21/20 Page 2 of 2 PageID #: 8911

 EMERY CELLI BRINCKERHOFF & ABADY LLP

 Hon. Gerald A. McHugh
 February 21, 2020
 Page2

          The tax documents Moffis Cohen has, which the Court twice compelled Mirra to
 produce, are key documents needed for expe1t discovery.2 (D.I. 257, 269). Up until two weeks
 ago, Defendant told Plaintiff he did not have them. But when we said we would seek them from
 Morris Cohen, Mirra' s position changed, claiming now that he may produce some of the records
 the Court ordered (yet producing none to date). At the same time Defendant admits he has access
 to t11e tax records, he opposes the time needed and requested by Plaintiff in the proposed
 scheduling order to resolve this issue before the Special Master.

         If the Court agrees with the proposed compromise, we attach a refreshed Morris Cohen
 subpoena to reflect the amended rider with the scope of tax returns the Court has ordered
 produced in this case (with the return date to be entered by the Court). (Ex. A). Otherwise,
 Plaintiff needs the 45-days for fact discovery requested to resolve any objections Defendant
 raises to producing these tax records (which he has only just admitted exist) before the Special
 Master.


                                                      Sincerely,

                                                      Daniel J. Kornstein

                                                      Daniel J. Kornstein

 DJK:cr

 Cc:        Robert Raskopf, Esq.
            Julia Beskin, Esq.
            Kenneth Nachbar, Esq.
            Thomas Will, Esq.
            Elihu Ezekiel "Zeke" Allinson, III, Esq
            Erik Groothuis, Esq.




 2
  The Court's July 25, 2018 Order stated: "Defendant will comply with Plaintiffs Request for
 Production, with the only modifications being those outlined in my June 13, 2018 Clarification
 Order (ECF No. 257)." (D.I. 269). Plaintiffs Request for Production specifically requested "All
 Tax Returns and Supporting Documents including all Workpapers," both for Mirra personally
 and each of the 60 companies subject of her RFPs.


 00403150
